FEi-E© I N
                                                                         Court of Appeals

                                                                           DEC 0 9 2015
                                                                            Lisa Matz
                             CASE NO. 05-15-00956-CV                     clerk, 5th District


                             IN THE COURT OF APPEALS
                              FIFTH DISTRICT 6f TEXAS

                           SUSAN ANN FISHER, APPELLANT
                                          V.
MEDICAL CENTER OF PLANO, ALIREZA ZAFARMAND ATEF, M.D., SALMAN WAHED, M.D.,
   CYNTHIA CARTER, RN, ANNE W. HANDLEY, RN, AND RAY J. DELGADILLO, RT, AD
                           MICHAEL ALLEN, R.T., APPELLEES

                ON APPEAL FROM THE 296TH JUDICIAL DISTRICT COURT
                               COLLIN COUNTY, TEXAS
                       TRIAL COURT CAUSE NO. 296-01024-2014



                       RFqilFST FOR TRIAL BY JURY OF MY PEERS
                    AMD SEPARATE JUDGMENT FOR MICHAEL ALLEN
                    awn si IPPLFMENTAL OBJECTIONS TO DISMISSALS
                                  December 9, 2015

In appealing this case, the defendants have motioned for dismissals. In the case of
Michael Allen, anotice by publication has been served and Irequest the courts
discretion to sever or separately grant adefault judgment for this defendant.
The clerks' records are erroneously listing an attorney for Michael Allen, Defendant and
the clerks are currently trying to correct this as requested in aMotion To Correct The
 Clerks' Records.

 Iappeal for atrial by jury of my peers to prosecute this case and to try these seven
 detendants together. However, for the sake of justice, Irequest that this case not be
  ,twed odismiss all parties because the defendant Michael Allen has been served a
 notice by publication, whereas the other defendants have been represented by
 attoroneys.

 Iask the discretion of the court in allowing whatever actions may be necessary in
 «anting adefault iudgment on Mr. Allen and in hearing the complamts agamst all
 8defe nts be-u ethe case is not pending in the 296th district. The appeals were.not
    Iwed nocutory appeals because of pendings in the 296th distnct prev.ously and I
request time to prepare the brief when the records are obtained.
Justice demands these consessions and Iappreciate your early assistance in this
cause O'CONNORS' TEXAS RULES 2014. Pg. 142 -Sec. 4.2. REVIEW. Appeal. If reersal is
warranted, appellate court can render the judgment the trial court should have
rendered, unless aremand for further proceedings is necessary. FDIC 828 S.W.2d at
772.
Pg. 143 -Sees. 2.7 &2.8. CONSOLIDATION AND JOINT TRIAL. (Resolution by separate
judgments in same trial.)
PAGE 141 -JURY TRIAL THE PARTIES ARE ENTITILED TO AJURY TRIAL, AS IN OTHER
CIVIL CASES. CPRC sec. 37.007.

Page 141 -Sec. 3.1 -Court of appeals has jurisdiction to hear an action for declaratory
relief.

Page 141 -Sec 21-Adeclaratory judgment is appropriate only when there is
justiciable controversy about the rights and status of the parties, and the declarat.on
would resolve the controversy. (2) Construction or validity of statute, ordinance,
 contract orfranchise. (3) next ofkin, beneficiary, heir.
 (I have the right to act in this lawsuit as child of the deceased and beneficiary).
 (The court of appeals has the authority to make adeclaratory judgment on the
 defendant that was served by notice of publication and give adefault judgment. They
 also have the jurisdiction and the authority to reverse the lower courts decisions and to
 grant alawful trial by jury of my peers as Ihave demanded and paid for, as law
 requires).

 Appellant thanks the court for their help in trying this appeal and asks for all legal
 remedies for the sake of justice in this cause. Appeallant requests no dismissal be
 allowed and that the case would be heard and granted an immediate rel.ef in the
  granting of ajury trial and default judgment on Michael Allen. (See Motion To Correct
  Clerks' Records filed December 7 and 8, 2015).
  TRAP 34 5(d) (h) Defects or Inaccuracies. If the clerks' record is defective or inaccurate,
  the appellate clerk must inform the trial court clerk of the defect or inaccuracy and
  instruct the lerk to make the correction.
  Page 141 -Sees. 3.7, 3.8, and 3.8(1) Attorney fees, etc are discretionary and must be
  reasonable, necessary, equitable, and just.
  Without atrial by jury of my peers there's nothing at all just about this entire process of
                                                2
litigation. Ihave faced nothing but unwarranted actions in the courts that should be
granting each citizen alegal trial by jury as our constitutional liberties entitle us. I
demand such atrial by jury of my peers and Irequest that the court of appeals annul
the judgments of the lower court to dismiss as sanctions that were unwarranted and
excessive and for the sole purpose of closing down this case. Iobject to these tactics
and demand fairness in this legal process to avenge the blood of my dad who was
administered lethal medicine in alocal American hospital. Irequest adeclaratory
judgment that would reverse the sanction of $5000.00 to the nurse who gave this
breathing depressant to our dad, without telling us of the properties of this medicine or
that it was abreathing depressant that was lethal to patients with impaired breathing
who were taken off the breathing tube and had no resusitation.
Eeclesiastes 12:13 "All has been heard: the end of the matter is: Fear God and keep His
ommandments, for this is the whole of man, the whole (duty) of every man." "You
Shall Not Commit Murder" -Exodus 20:13 Proverbs 31: 8,9 -"Open your mouth for
the dumb, for the rights of all those who are left desolate and defenseless. Open your
mouth, judge righteously, and administer justice for the poor and needy."
 Respectfully submitted,


 Susan Ann Fisher
 P. O. Box 460461
 Garland, TX 75046
 susanfisher972@yahoo.com
 214-730-2578



 SAF


 cc: Burford & Ryburn, LLP
       Wilson, Elser, Moskowitz, Edelman, &Dicker, LLP
       296th Clerks's Office
       Krueger, Bell &. Bailey, LLP
                               CERTIFICATE OF SERVICE




Icertify that on December 9, 2015,1 served acopy of Request For Trial By Jury Of My
Peers And Separate Judgment For Michael Allen And Supplemental Objections To
Dismissals to the entities below.


Burford and Ryburn, LLP
500 N. Akard, Suite 3100
Dallas, TX 75201
Robert Begert, Attorney for
Alireza Z. Atef and Salman Waheed

Wilson, Elser, Moskowitz, Edelmand &Dicker LLP
901 Main Street, Suite 4800
Dallas, TX 75202
Brenda Damuth, Attorney for
 Medical Center of Piano
 Cynthia Carter, Anne W. Handley,
 Ray J. Delgadillo




                                                    Susan Ann Fisher
                                                    Pro Se Plaintiff